Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.1 Page 1 of 7


                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Apr 29, 2020
                                                                SEAN F. MCAVOY, CLERK




                                                        1:20-CV-3054-SAB




                                                          Apr 29, 2020
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.2 Page 2 of 7
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.3 Page 3 of 7
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.4 Page 4 of 7
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.5 Page 5 of 7
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.6 Page 6 of 7
Case 1:20-cv-03054-SAB   ECF No. 1   filed 04/29/20   PageID.7 Page 7 of 7
